UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13, 15(d), OR 37 OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52313 TENNESSEE VALLEY AUTHORITY (Exact name of registrant as specified in its charter) A corporate agency of the United States created by an act of Congress (State or other jurisdiction of incorporation or organization) 62-0474417 (IRS Employer Identification No.) 400 W. Summit Hill Drive Knoxville, Tennessee (Address of principal executive offices) (Zip Code) (865) 632-2101 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13, 15(d), or 37 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer o Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x 1 Table of Contents GLOSSARY OF COMMON ACRONYMS 3 FORWARD-LOOKING INFORMATION 4 GENERAL INFORMATION 5 PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS 6 Statements of Operations (Unaudited) 6 Balance Sheets (Unaudited) 7 Statements of Cash Flows (Unaudited) 8 Statements of Changes in Proprietary Capital (Unaudited) 9 Notes to Financial Statements (Unaudited) 11 Item 2. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 38 Executive Overview 38 Challenges and Key Initiatives During 2010 39 Liquidity and Capital Resources 43 Results of Operations 46 Critical Accounting Policies and Estimates 50 Changes in Ratemaking Impacting Accounting 51 New Accounting Standards and Interpretations 51 Corporate Governance 53 Legislative and Regulatory Matters 54 Environmental Matters 54 Legal 57 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 58 Item 4. CONTROLS AND PROCEDURES 58 Disclosure Controls and Procedures 58 Changes in Internal Control over Financial Reporting 58 PART II – OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 59 Item 1A. RISK FACTORS 59 Item 6. EXHIBITS 60 Signatures 61 Exhibit Index 62 2 GLOSSARY OF COMMON ACRONYMS The following terms or acronyms frequently used in this Form 10-Q are defined below: Term or Acronym Definition ARO Asset retirement obligation ART Asset retirement trust ASLB Atomic Safety and Licensing Board BEST Bellefonte Efficiency and Sustainability Team BREDL Blue Ridge Environmental Defense League CAA Clean Air Act CCP Coal combustion products CERCLA Comprehensive Environmental Response, Compensation, and Liability Act CME Chicago Mercantile Exchange CO2 Carbon dioxide CVA Credit valuation adjustment CY Calendar year EPA Environmental Protection Agency FASB Financial Accounting Standards Board FCA Fuel cost adjustment FTP Financial Trading Program GAAP Accounting principles generally accepted in the United States of America GHG Greenhouse gas KDAQ Kentucky Division for Air Quality kWh Kilowatt hour(s) LIBOR London Interbank Offered Rate MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations Moody’s Moody’s Investors Service, Inc. mmBtu Million British thermal unit(s) MtM Mark-to-market MW Megawatt NDT Nuclear decommissioning trust NEPA National Environmental Policy Act NOV Notice of Violation NOx Nitrogen oxides NPDES National Pollutant Discharge Elimination System NRC Nuclear Regulatory Commission NSR New Source Review PCB Polychlorinated biphenyls REIT Real estate investment trust SACE Southern Alliance for Clean Energy SCR Selective catalytic reduction systems SERP Supplemental executive retirement plan Seven States Seven States Power Corporation SO2 Sulfur dioxide SSSL Seven States Southaven, LLC S&P Standard & Poor’s Rating Services TDEC Tennessee Department of Environment and Conservation 3 Table of Contents FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (“Quarterly Report”) contains forward-looking statements relating to future events and future performance.All statements other than those that are purely historical may be forward-looking statements.In certain cases, forward-looking statements can be identified by the use of words such as “may,” “will,” “should,” “expect,” “anticipate,” “believe,” “intend,” “project,” “plan,” “predict,” “assume,” “forecast,” “estimate,” “objective,” “possible,” “probably,” “likely,” “potential,” or other similar expressions. Although the Tennessee Valley Authority (“TVA”) believes that the assumptions underlying the forward-looking statements are reasonable, TVA does not guarantee the accuracy of these statements.Numerous factors could cause actual results to differ materially from those in the forward-looking statements.These factors include, among other things: • New or changed laws, regulations, and administrative orders (“Laws”), including those related to environmental matters, and the costs of complying with these new or changed Laws as well as existing Laws; • Additional contributions to TVA’s pension or other post-retirement benefit plans or to TVA’s nuclear decommissioning trust (“NDT”); • Significant delays, cost increases, or cost overruns associated with the cleanup and recovery activities associated with the ash spill at TVA’s Kingston Fossil Plant (“Kingston”) or in construction of generation and transmission assets; • Fines, penalties, natural resource damages, and settlements associated with the Kingston ash spill; • The outcome of legal and administrative proceedings, including, but not limited to, proceedings involving the Kingston ash spill and the North Carolina public nuisance case; • Significant changes in demand for electricity; • Loss of customers; • The continued operation, performance, or failure of TVA’s generation, transmission, and related assets, including facilities such as coal combustion product (“CCP”) facilities; • The economics of modernizing aging coal-fired generating units and installing emission control equipment to meet anticipated emission-reduction requirements, which could make continued operation of certain coal-fired units uneconomical and lead to their removal from service, perhaps permanently; • Disruption of fuel supplies, which may result from, among other things, weather conditions, production or transportation difficulties, labor challenges, or environmental Laws affecting TVA’s fuel suppliers or shippers; • Purchased power price volatility and disruption of purchased power supplies; • Events involving transmission lines and other facilities not operated by TVA, including those that affect the supply of water to TVA’s generation facilities; • Inability to obtain regulatory approval for the construction or operation of assets; • Weather conditions; • Events at a nuclear facility, even one that is not operated by or licensed to TVA; • Catastrophic events such as fires, earthquakes, solar events, floods, tornadoes, pandemics, wars, terrorist activities, and other similar events, especially if these events occur in or near TVA’s service area; • Reliability and creditworthiness of counterparties; • Changes in the market price of commodities such as coal, uranium, natural gas, fuel oil, crude oil, construction materials, electricity, and emission allowances; • Changes in the market price of equity securities, debt securities, and other investments; • Changes in interest rates, currency exchange rates, and inflation rates; • Rising pension and health care costs; • Increases in TVA’s financial liability for decommissioning its nuclear facilities and retiring other assets; • Changes in the market for TVA’s debt, changes in TVA’s credit rating, or limitations on TVA’s ability to borrow money; • Changes in the economy and volatility in financial markets; • Inability to eliminate identified deficiencies in TVA’s systems, standards, controls, and corporate culture; • Ineffectiveness of TVA’s disclosure controls and procedures and its internal control over financial reporting; • Changes in accounting standards including any change that would eliminate TVA’s ability to use regulatory accounting; 4 Table of Contents • Problems attracting and retaining a qualified workforce; • Changes in technology; • Differences between estimates of revenues and expenses and actual revenues and expenses; and • Unforeseeable events. See also Item 1A, Risk Factors, and Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations in TVA’s Annual Report on Form 10-K for the fiscal year ended September 30, 2009 (the “Annual Report”) and Part I, Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations, and Part II, Item 1A, Risk Factors, in this Quarterly Report.New factors emerge from time to time, and it is not possible for management to predict all such factors or to assess the extent to which any factor or combination of factors may impact TVA’s business or cause results to differ materially from those contained in any forward-looking statement. TVA undertakes no obligation to update any forward-looking statement to reflect developments that occur after the statement is made. GENERAL INFORMATION Fiscal Year Years (2010, 2009, etc.) in this Quarterly Report refer to TVA’s fiscal years ending September 30.References to years that are preceded by “CY” are to calendar years. Notes References to “Notes” are to the Notes to Financial Statements contained in Part I, Item 1, Financial Statements in this Quarterly Report. Property TVA does not own real property.TVA acquires real property in the name of the United States and such real property is entrusted to TVA as the agent of the United States to accomplish the purposes of the TVA Act.TVA acquires personal property in the name of TVA.Accordingly, unless the context indicates the reference is to TVA’s personal property, any statement in this Quarterly Report referring to TVA property shall be read as referring to the real property of the United States which has been entrusted to TVA as its agent. Available Information TVA's Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, and Current Reports on Form 8-K, and all amendments to those reports, are available on TVA's web site, free of charge, as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (“SEC”).TVA's web site is www.tva.gov.Information contained on TVA’s web site shall not be deemed to be incorporated into, or to be a part of, this Quarterly Report.TVA's SEC reports are also available to the public without charge from the web site maintained by the SEC at www.sec.gov.In addition, the public may read and copy any reports or other information that TVA files with or furnishes to the SEC at the SEC’s Public Reference Room at treet NE, Washington, D.C. 20549.The public may obtain information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. 5 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TENNESSEE VALLEY AUTHORITY STATEMENTS OF OPERATIONS (Unaudited) (in millions) Three Months Ended June 30 Nine Months Ended June 30 Operating revenues Sales of electricity Municipalities and cooperatives $ Industries directly served Federal agencies and other 31 31 83 Other revenue 28 28 89 86 Total operating revenues Operating expenses Fuel and purchased power Operating and maintenance Depreciation, amortization, and accretion Tax equivalents Environmental cleanup costs — Kingston ash spill — — Total operating expenses Operating income Other income (expense), net 6 2 20 13 Interest expense Interest on debt and leaseback obligations Amortization of debt discount, issue, and reacquisition costs, net 5 5 15 15 Allowance for funds used during construction and nuclear fuel expenditures ) Net interest expense Net income (loss) $ $ ) $ $ ) The accompanying notes are an integral part of these financial statements. 6 Table of Contents TENNESSEE VALLEY AUTHORITY BALANCE SHEETS (in millions) ASSETS June 30 September 30 (Unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories and other, net Total current assets Property, plant, and equipment Completed plant Less accumulated depreciation ) ) Net completed plant Construction in progress Nuclear fuel and capital leases Total property, plant, and equipment, net Investment funds Regulatory and other long-term assets Deferred nuclear generating units Other regulatory assets Subtotal Other long-term assets Total regulatory and other long-term assets Total assets $ $ LIABILITIES AND PROPRIETARY CAPITAL Current liabilities Accounts payable and accrued liabilities $ $ Environmental cleanup costs - Kingston ash spill Accrued interest Current portion of leaseback obligations 74 Current portion of energy prepayment obligations Short-term debt, net Current maturities of long-term debt 8 Total current liabilities Long-term liabilities Other long-term liabilities Regulatory liabilities 56 Environmental cleanup costs - Kingston ash spill Asset retirement obligations Leaseback obligations Energy prepayment obligations Total long-term liabilities Long-term debt, net Total liabilities Proprietary capital Appropriation investment Retained earnings Accumulated other comprehensive loss ) ) Accumulated net expense of nonpower programs ) ) Total proprietary capital Total liabilities and proprietary capital $ $ The accompanying notes are an integral part of these financial statements. 7 Table of Contents TENNESSEE VALLEY AUTHORITY STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended June 30 (in millions) Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Depreciation, amortization, and accretion Nuclear refueling outage amortization 82 91 Amortization of nuclear fuel Non-cash retirement benefit expense Prepayment credits applied to revenue ) ) Fuel cost adjustment deferral ) Environmental cleanup costs - Kingston ash spill – non-cash 47 Changes in current assets and liabilities Accounts receivable, net ) Inventories and other, net ) ) Accounts payable and accrued liabilities ) 59 Accrued interest ) ) Refueling outage costs — ) Other, net 5 45 Net cash provided by operating activities Cash flows from investing activities Construction expenditures ) ) Nuclear fuel expenditures ) ) Change in restricted cash and investments — ) Purchases of investments, net 5 4 Loans and other receivables Advances ) ) Repayments 14 9 Other, net 4 1 Net cash used in investing activities ) ) Cash flows from financing activities Long-term debt Issues Redemptions and repurchases ) ) Short-term issues, net ) Proceeds from sale/leaseback financing 9 95 Payments on leases and leaseback financing ) ) Bond premium received 28 — Financing costs, net (4
